BOND, J.
The defendant was arrested on a warrant issued by a justice upon the complaint of a private person charging him with selling liquor without a license. The prosecuting attorney framed an information, reciting that it was based on this complaint and also upon hi's own knowledge, charging the defendant with the same offense. After a trial before a justice, to whom the cause was taken on change of venue, defendant appealed to the circuit court, where he was tried, convicted and granted a new trial, whereupon he withdrew his plea of not guilty, in writing, and moved the court to quash the information for certain reasons specifically stated. This motion was overruled, to which exception was duly preserved. Upon a second trial defendant was again convicted, and appealed to this court.
It has been repeatedly ruled that the state is not entitled to an appeal or writ of error on the quashing of an information for insufficiency, for the reason that such a right rests in legislative grant, and there is no statute in this state giving it. State v. Clipper, 142 Mo. 474; State v. Carr, 142 Mo. 607; State v. Cornelius, 143 Mo. 179. Since the argument *123and submission of the case at bar the supreme court has decided that for the same reason a defendant who has been convicted upon a charge preferred in an information, is not entitled to an appeal from such conviction. State v. Brown, 153 Mo. 578. "Whether this ruling can be extended to a conviction in the St. Louis court of criminal correction (2 R. S. 1889, p. 2156, sec. 26), need not be decided, since the case at bar did not originate in that tribunal. It is certainly a controlling authority in the present case. The appeal taken herein is therefore dismissed.
All concur.